Pfeifer, J.,
dissenting.
Karen H. Bauernschmidt Co., L.P.A., Karen H. Bauernschmidt, and Susan K. French-Seaggs, for appellant.
Kadish, Hinkel & Weibel, Kevin M. Hinkel, and Jeffrey Platko, for appellee, Board of Education of the Orange City School District.
{¶ 4} For the reasons expressed in its opinion, I would affirm the decision of the Board of Tax Appeals.
{¶ 5} I would also address the issue of service. S.CtPrac.R. II(3)(A)(1) requires conformance with R.C. 5717.04, which requires parties that appeal a decision of the Board of Tax Appeals to this court to serve a notice of appeal on the Tax Commissioner. I believe dual filing requirements such as this should not be part of our rules. They serve no purpose except to deny parties a chance to be heard on the merits. I dissent.